Legacy Trails Cell-2
                                                                       Homeowners Association,




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 30, 2015

                                       No. 04-15-00665-CV

                                    Verda Ann CALDWELL,
                                           Appellant

                                                  v.

           LEGACY TRAILS CELL-2 HOMEOWNERS ASSOCIATION, INC.,
                                 Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-14567
                            Honorable Larry Noll, Judge Presiding

                                          ORDER
        The trial court clerk has filed a notification of late clerk’s record stating that the clerk’s
record has not been filed because appellant has failed to pay or make arrangements to pay the
clerk’s fee for preparing the record and that appellant is not entitled to appeal without paying the
fee. It is therefore ORDERED that appellant provide written proof to this court within ten (10)
days of the date of this order that either (1) the clerk’s fee has been paid or arrangements have
been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s
fee. If appellant fails to respond within the time provided, this appeal will be dismissed for want
of prosecution. See TEX. R. APP. P. 37.3(b).


                                                       _________________________________
                                                       Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2015.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court